By the Court,
Belknap, C. J.:
The relator petitioned the district court to issue its alternative writ of mandamus requiring the respondent, the governor of the state, to take action, by way of approval or disapproval, of his bond as ex officio state librarian. By a law of the state approved February 17, 1883, and during the relator’s term of office as lieutenant-governor, he was appointed ex officio state librarian. By a subsequent law, approved March 1, 1883, he was required, before entering upon the duties of the ex officio office, to execute a bond, with sureties to be approved by the governor, conditioned for the faithful discharge of the duties of the office. These facts, among others, are substantially set forth in his petition; and also the further fact that the bond *371upon which action was requested was presented to the governor upon the sixteenth day of November, 1885.
The district court sustained a demurrer to the petition, based upon the ground that the facts alleged were insufficient to entitle the relator to the writ. The ruling of the district court was correct. The law declaring the causes of vacancy in public offices provides, among other grounds, the refusal or neglect of the person appointed to give the bond required by law within thirty days from the time of his appointment. (Gen. Stat. 1657, 1670.) If the relator was entitled to have his bond approved, he should have shown, by proper averments, that it was presented to the governor within thirty days from the date of his appointment, or such other time as the statutes provide. Failing in this, the mandamus was properly refused.
Judgment affirmed.